IN THE COURT OF APPEALS OF TENNESSEE
                     MIDDLE SECTION AT NASHVILLE


WILMA JEAN LAMPLEY,                          )     Williamson Chancery
                                             )     No. 23651
       Plaintiff/Appellee,                   )
                                             )
VS.                                          )     Appeal No.
                                             )     01A01-9708-CH-00423
GORDON RAY LAMPLEY,                          )
                                             )
       Defendant/Appellant.                  )
                                                                FILED
                                                                February 27, 1998
                                     ORDER                     Cecil W. Crowson
                                                              Appellate Court Clerk
       The appellant has filed a respectful petition to rehear which has been duly considered

and is respectfully denied..



       ENTER ________________

                                            ___________________________________
                                            HENRY F. TODD
                                            PRESIDING JUDGE, MIDDLE SECTION


                                            ___________________________________
                                            BEN H. CANTRELL, JUDGE




                                            CONCUR IN SEPARATE OPINION
                                            WILLIAM C. KOCH, JR., JUDGE